

Exhibit 10.1



Execution Copy
TRANSITION AND CONSULTING AGREEMENT


THIS TRANSITION AND CONSULTING AGREEMENT (this “Agreement”) dated as of November
25, 2013 is by and among NBH Bank, N.A. (the “Bank”), National Bank Holdings
Corporation (either individually or together with the Bank, the “Company”), and
Kathryn Hinderhofer (“Consultant”).
WHEREAS, Consultant has extensive experience and knowledge, including with the
Bank and the Company, relating to the integration of systems, technology and
operations in connection with the acquisition of financial institutions;
WHEREAS, the parties acknowledge that Consultant has informed the Company of her
intention to continue to provide services through December 31, 2013 (the
“Transition Date”) and retire from employment with the Company and her position
as Chief of Integration, Technology and Operations on the Transition Date, which
will terminate her Employment Agreement, dated as of August 18, 2012, with the
Company (the “Employment Agreement”) at that time;
WHEREAS, the parties further acknowledge that such retirement on the Transition
Date shall not be deemed to be a Termination of Service (as defined in the
Company’s 2009 Equity Incentive Plan);
WHEREAS, if Consultant’s employment terminates prior to the Transition Date for
any reason, the Transition Date shall not occur and this Agreement shall be void
ab initio; and
WHEREAS, the Company wishes to continue to retain the services of Consultant
following the Transition Date, on a part-time, advisory, independent contractor
basis, on the terms and conditions set forth herein, and Consultant has agreed
to so serve the Company and its affiliates in such role following the Transition
Date.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.Term. The Company shall retain Consultant pursuant to the terms of this
Agreement, and Consultant shall provide the Services (as defined below), for a
term commencing on January 1, 2014 and ending on December 31, 2014 or upon the
earlier termination of this Agreement in accordance with Section 5 hereof (the
“Term”).
2.    Services. During the Term, Consultant shall serve the Company in the role
of “Integration Advisor,” and shall report directly to the President & Chief
Executive Officer of the Company and shall provide services (the “Services”) at
the reasonable request of the President & Chief Executive Officer of the
Company.

1

--------------------------------------------------------------------------------





3.    Compensation.
(a)    Consulting Retainer. During the Term, Consultant shall receive a monthly
retainer, payable on the first business day of the applicable month in arrears
(the “Retainer”) at a rate of $2,000.00 per month.
(b)    Per Diem. During the Term, for each day that Consultant provides Services
for the Company, she shall receive a per diem equal to $960.00 (the “Per Diem”),
with Consultant to provide the Company with an invoice once a month outlining
the days that she provided Services and the nature of such Services; provided,
however, that the Company shall only be required to pay any such Per Diems to
the extent such amount exceeds the cumulatively paid Retainers. The Company
shall pay approved invoices no later than the 15th day following the approval of
such invoice, with such approval not to be unreasonably withheld or delayed.
(c)    Reimbursement for Business Expenses. Upon presentation of appropriate
documentation, Consultant shall be reimbursed, in accordance with the Company’s
expense reimbursement policy, for all reasonable business expenses incurred in
connection with Consultant’s performance of the Services.
(d)    Guaranteed Annual Incentive Payment. In connection with the services
provided by Consultant during 2013 and as consideration for Consultant waiving
all rights pursuant to the Employment Agreement following the Transition Date,
Consultant will, subject to her continued employment with the Company through
December 31, 2013, be entitled to a guaranteed Incentive Payment (as defined in
the Employment Agreement) equal to 100% of her annual base salary, $250,000.00
(the “Guaranteed Incentive Payment”), which shall be subject to applicable
withholdings and deductions. Provided that Consultant remains employed by the
Company through December 31, 2013, the Guaranteed Incentive Payment will be made
to the Consultant at the same time as incentive payments are paid to similarly
situated executives of the Company, provided that it will be paid no later than
March 15, 2014. For the avoidance of doubt, the Guaranteed Incentive Payment
will be in full satisfaction of any incentive plan or program that Consultant
participates in with respect to performance for 2013, whether the performance of
the Consultant, the Company or any division or subsidiary of the Company,
including, without limitation, the incentive payments contemplated by Section
4(b) of the Employment Agreement.
4.    Independent Contractor Status. Consultant acknowledges and agrees that
Consultant’s status at all times shall be that of an independent contractor, and
that Consultant may not, at any time, act as a representative for or on behalf
of the Company for any purpose or transaction, and may not bind or otherwise
obligate the Company in any manner whatsoever other than at the written request
of the Company. The parties hereby acknowledge and agree that all Retainers and
Per Diems paid pursuant to Section 3 hereof shall represent fees for services as
an independent contractor, and shall therefor be paid without any deductions or
withholdings taken therefrom for taxes or for any other purpose. Consultant
further acknowledges that the Company makes no

2

--------------------------------------------------------------------------------



warranties as to any tax consequences regarding payment of such fees, and
specifically agrees that the determination of any tax liability or other
consequences of any payment made hereunder is Consultant’s sole and complete
responsibility and that Consultant will pay all taxes, if any, assessed on such
payments under the applicable laws of any Federal, state, local or other
jurisdiction and, to the extent not so paid, will indemnify the Company for any
taxes so assessed against the Company. Consultant also agrees that during the
Term, Consultant shall not be eligible to participate in any of the employee
benefit plans or arrangements of the Company.
5.    Termination.
(a)    The Company may terminate this Agreement for Cause by providing written
notice to Consultant of such termination and the effective date thereof (the
date of termination of this Agreement, the “Termination Date”). For purposes of
this Agreement, “Cause” shall mean the occurrence of any of the following:
(i)    Consultant’s failure to perform the Services reasonably requested by the
President & Chief Executive Officer, or any other material breach of this
Agreement by Consultant;
(ii)    Consultant’s conviction of or formal admission to or plea of guilty or
nolo contendere to a charge of commission of (A) a felony or (B) any crime
involving serious moral turpitude; or
(iii)    Consultant’s breach of Sections 6 or 8.
(b)    Consultant may terminate this Agreement at any time and for any reason
(or no reason) by providing written notice of such termination and the
Termination Date to the Company no less than 30 days prior to the Termination
Date.
(c)    For purposes of each of (i) Section 5 of each Option Award Agreement
entered into by Consultant and the Company that provide for the grant of stock
options to acquire Company common stock to Consultant and (ii) the Restricted
Stock Award Agreement, dated as of October 11, 2011, any Termination of Service
(as defined in the Company’s 2009 Equity Incentive Plan) following the
Transition Date, including the expiration of the Term, shall be deemed to be a
Termination of Service without Cause.
(d)    Termination Payment.
(i)    In the event of a termination of this Agreement in accordance with
Section 5, the Company shall have no further obligation to Consultant following
the Termination Date other than to pay to Consultant, within 30 days following
the Termination Date, an amount equal to (A) only if Consultant has not yet been
paid her Retainer for the calendar month in which the Termination Date occurs,
the Retainer, multiplied by a fraction, the numerator of which is the number of
days from and including the first day of such calendar month through the
Termination Date, and the denominator of which is the total number of days in
the

3

--------------------------------------------------------------------------------



applicable month, such payment to be made on the date payment in respect of such
calendar month would have been made had such termination not occurred, (B) any
unpaid Per Diems and (C) any unreimbursed reasonable business expenses incurred
prior the Termination Date in connection with Consultant’s performance of
Services hereunder that are documented in accordance with the Company’s expense
reimbursement policy.
(ii)    Other than payments or benefits required to be paid or provided or which
Consultant is eligible to receive under any plan, program, policy or practice or
contract of agreement of the Company or any of its affiliated entities through
the date of termination, the payments and benefits provided under this Section 5
shall be in full satisfaction of the Company’s obligations to Consultant upon
her termination of employment, notwithstanding the remaining length of the Term,
and in no event shall Consultant be entitled to any other benefits (including
severance or any other damages in respect of a termination of the consulting
relationship or claim for breach of this Agreement) beyond those specified in
this Section 5.
6.    Restrictive Covenants.
(a)    Return of Bank and Company Property. Upon the end of the Term, Consultant
shall promptly return to the Company any keys, credit cards, passes,
confidential documents or material, or other property belonging to the Bank or
the Company, and Consultant shall also return all writings, files, records,
correspondence, notebooks, notes and other documents and things (including any
copies thereof) containing confidential information or relating to the business
or proposed business of the Company or the any of its affiliated entities or
containing any trade secrets relating to the Company or its affiliated entities
except any personal diaries, calendars, rolodexes or personal notes or
correspondence. For purposes of the preceding sentence, the term “trade secrets”
shall have the meaning ascribed to it under the Uniform Trade Secrets Act.
Consultant agrees to represent in writing to the Company upon Termination of
Services that she has complied with the foregoing provisions of this Section
6(a).
(b)    Mutual Nondisparagement. Consultant and the Company each agree that,
following during and after the Term, neither Consultant, nor the Company will
make any public statements which materially disparage the other party. The
Company shall not be liable for any breach of its obligations under this
paragraph if it informs its directors and executive officers, as such term is
defined in Rule 3b-7 promulgated under the Securities Exchange Act of 1934, as
amended, of the content of its covenant hereunder and takes reasonable measures
to ensure that such individuals honor the Company’s agreement. Notwithstanding
the foregoing, nothing in this Section 6(b) shall prohibit any person from
making truthful statements when required by order of a court or other
governmental or regulatory body having jurisdiction or to enforce any legal
right including, without limitation, the terms of this Agreement.

4

--------------------------------------------------------------------------------



(c)    Confidential Information. Consultant agrees that, during her employment
with the Bank or the Company, while providing consulting Services to the Bank or
the Company and at all times thereafter, she shall hold for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any its affiliated entities, and their respective businesses,
which shall have been obtained by Consultant during Consultant’s employment by
the Company or during her consultation with the Company, and which shall not be
or become public knowledge (other than by acts by Consultant or representatives
of Consultant in violation of this Agreement). Except in the good faith
performance of her duties for the Company, Consultant shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.
(d)    Nonsolicitation. Consultant agrees that, while she is providing Services
to the Bank or the Company and during the one-year period following the end of
the Term (the “Restricted Period”), Consultant shall not directly or indirectly,
(i) solicit any individual who is, on the Termination Date (or was, during the
six-month period prior to the Termination Date), employed by the Company or its
affiliated entities to terminate or refrain from renewing or extending such
employment or to become employed by or become a consultant to any other
individual or entity other than the Company or its affiliated entities, (ii)
initiate discussions with any such employee or former employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity on behalf of Consultant’s employer or (iii)
induce or attempt to induce any customer or investor (in each case, whether
former, current or prospective), supplier, licensee or other business relation
of the Company or any of its affiliated entities to cease doing business with
the Company or such affiliated entity, or in any way interfere with the
relationship between any such customer, investor, supplier, licensee or business
relation, on the one hand, and the Company or any of its affiliated entities, on
the other hand.
(e)    Noncompetition. Consultant agrees that, during the Restricted Period, she
will not engage in Competition (as defined below). Consultant shall be deemed to
be engaging in “Competition” if she, directly or indirectly, anywhere in the
continental United States except for in any of Connecticut, Rhode Island,
Vermont, New Hampshire, Maine and Massachusetts, owns, manages, operates,
controls or participates in the ownership, management, operation or control of
or is connected as an officer, employee, partner, director, consultant or
otherwise with, or has any financial interest in, any business (whether through
a corporation or other entity) engaged in the commercial banking business or in
any other financial services business that is competitive with any portion of
the business conducted by the Company or any of its affiliated entities.
Ownership for personal investment purposes only of less than 2% of the voting
stock of any publicly held corporation shall not constitute a violation hereof.
Notwithstanding the foregoing, the restriction above shall not prohibit
Consultant from employment with or providing services to any subsidiary,
division, affiliate or unit of an entity (a “Related Unit”) following the Term
if that Related Unit does not engage in

5

--------------------------------------------------------------------------------



business that is in Competition with the Company, irrespective of whether some
other Related Unit of that entity competes with the Company (as long as
Consultant does not engage in or assist in the activities of any Related Unit
which competes with the Company).
(f)    Equitable Remedies. Consultant acknowledges that the Company would be
irreparably injured by a violation of Section 6(b), (c), (d) or (e) and she
agrees that the Company, in addition to any other remedies available to it for
such breach or threatened breach, on meeting the standards required by law,
shall be entitled to a preliminary injunction, temporary restraining order, or
other equivalent relief, restraining Consultant from any actual or threatened
breach of Section 6(b), (c), (d) or (e). If a bond is required to be posted in
order for the Company to secure an injunction or other equitable remedy, the
parties agree that said bond need not be more than a nominal sum.
(g)    Severability; Blue Pencil. Consultant acknowledges and agrees that she
has had the opportunity to seek advice of counsel in connection with the
Agreement and the restrictive covenants contained herein are reasonable in
geographical scope, temporal duration, and in all other respects. If it is
determined that any provision of this Section 6 is invalid or unenforceable, the
remainder of the provisions of this Section 6 shall not thereby be affected and
shall be given full effect, without regard to the invalid portions. If any court
or other decision-maker of competent jurisdiction determines that any of the
covenants in this Section 6 is unenforceable because of the duration or
geographic scope of such provision, then after such determination becomes final
and unappealable, the duration or scope of such provision, as the case may be,
shall be reduced so that such provision becomes enforceable, and in its reduced
form, such provision shall be enforced.
7.    Consultant Representations. Consultant hereby represents and warrants to
the Company that the execution, delivery and performance of this Agreement by
Consultant does not and will not conflict with, breach, violate or cause a
default under (i) any agreement, contract or instrument to which Consultant is a
party, including, but not limited to, any employment, consulting,
noncompetition, nonsolicitation, confidentiality or similar agreement or
arrangement, or (ii) any judgment, order or decree to which Consultant is
subject. Consultant acknowledges and understands that the Company has relied on
the foregoing representations in entering into this Agreement.
8.    Cooperation. Consultant will fully cooperate with the Company and take
reasonable steps necessary to ensure a smooth transition of Consultant’s current
job duties and responsibilities as requested by the Company.
9.    Governing Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Delaware, without regard to
the conflict of law provisions of any state.
10.    Dispute Resolution. Any controversy or claim arising out of or relating
to this Agreement or the breach of this Agreement (other than a controversy or
claim arising under Section 6 of this Agreement) that is not resolved by
Consultant and the Company shall be submitted to confidential arbitration in a
location selected by the Company in accordance with Delaware law and the
procedures of the American Arbitration Association. The determination of the
arbitrator

6

--------------------------------------------------------------------------------



shall be conclusive and binding on the Bank or the Company and Consultant and
judgment may be entered on the arbitrator(s)’ awards in any court having
competent jurisdiction.


11.    Successors.
(a)    This Agreement is personal to Consultant and without the prior written
consent of the Company shall not be assignable by Consultant. This Agreement and
any rights and benefits hereunder shall inure to the benefit of and be
enforceable by Consultant’s legal representatives, heirs or legatees. This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon the Company and its successors and assigns.
(b)    The Bank and the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank and/or the Company
to assume expressly and agree to satisfy all of the obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to satisfy such obligations if no such succession had taken place. As
used in this Agreement, “Company” shall mean the Company and the “Bank” shall
mean the Bank, each as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
12.    Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to Consultant:
 
At the address (or to the facsimile number) shown on the records of the Company
 
 
 
If to the Bank or the Company:
 
National Bank Holdings Corporation
 
7800 East Orchard Road, Suite 300
 
Greenwood Village, CO 80111
 
Attention: Chief Administrative Officer & General Counsel



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

7

--------------------------------------------------------------------------------



13.    Severability. To the extent that any provision of this Agreement is
determined to be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.
14.    Survival. The provisions of Sections 6, 9 and 10 hereof shall survive any
termination of the Term or this Agreement.
15.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
16.    Amendment; Waiver. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Consultant and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.
17.    Entire Agreement. Except as expressly provided herein, as of the
Transition Date this Agreement represents the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof, supersedes
any and all other agreements, verbal or otherwise, between the parties hereto
concerning such subject matter, including, without limitation, the Employment
Agreement, and no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement. Prior to the Transition
Date, the Employment Agreement shall remain in full force and effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto intending to be legally bound hereby,
have hereunto executed this Agreement as of the day and year first above
written.


 
NATIONAL BANK HOLDINGS CORPORATION
 
 
By:
/s/ Zsolt K. Besskó
 
Name: Zsolt K. Besskó
Title: Chief Administrative Officer & General Counsel
 
 
 
NBH BANK, N.A
 
 
By:
/s/ Zsolt K. Besskó
 
Name: Zsolt K. Besskó
Title: Chief Administrative Officer & General Counsel
 
 
 
/s/ Kathryn Hinderhofer
 
Kathryn Hinderhofer




9